Order filed October 20, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00312-CV
                                    ____________

                       THE ESTATE OF KATHI WALSH


                     On Appeal from the Probate Court No 2
                             Harris County, Texas
                         Trial Court Cause No. 365864

                                     ORDER

      Appellant’s brief was due September 27, 2016. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 10, 2016,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM